 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:14-CR-43-GEB
12                                Plaintiff,
                                                        STIPULATION TO CONTINUE ADMIT-
13                         v.                           DENY/STATUS HEARING; [PROPOSED] ORDER
14   DANIEL ALLEN COATS,                                DATE: August 16, 2019
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. Garland E. Burrell, Jr.
16

17

18                                              STIPULATION

19          1.     By previous order, this matter was set for an admit-deny hearing or status conference on

20 August 16, 2019.
21          2.     Plaintiff, United States of America, by and through its counsel, Assistant United States

22 Attorney James Conolly, and defendant, Daniel Allen Coats, by and through his counsel, Jennifer

23 Mouzis, agree and stipulate to vacate the date set for status conference, August 16, 2019, and to continue

24 it to October 4, 2019, at 9:00 a.m.

25          3.     Defense counsel has indicated that Mr. Coats’ ongoing medical issues, resulting in part of

26 from an automobile accident, have prevented meaningful discussion between Mr. Coats and his attorney.
27 Mr. Coats will be evaluated by a psychiatric doctor to assist the defense on August 16, 2019. Thereafter,

28 the defense will confer with the doctor regarding the evaluation and determine how to proceed in light of

      STIPULATION TO CONTINUE STATUS CONFERENCE;        1
30    [PROPOSED] ORDER
 1 the evaluation. Mr. Coats’ medical condition continues to be a serious impediment as Mr. Coats

 2 undergoes more treatment.

 3         4.      As a result, defense counsel still has had inadequate time with her client to prepare for the

 4 Admit-Deny/Status Hearing.

 5         5.      The parties have conferred with the Probation Officer, and she has no objection to

 6 continuing this matter until October 4, 2019.

 7         6.      Accordingly, the parties respectfully request the Court adopt this stipulation and proposed

 8 order, and continue the status conference until October 4, 2019.

 9
10         IT IS SO STIPULATED.

11
     Dated: August 13, 2019                              MCGREGOR W. SCOTT
12                                                       United States Attorney
13                                                       /s/ James R. Conolly
                                                         JAMES R. CONOLLY
14                                                       Assistant United States Attorney
15
     Dated: August 13, 2019                              /s/ Jennifer Mouzis
16                                                       JENNIFER MOUZIS
17                                                       Counsel for Defendant
                                                         Daniel Allen Coats
18

19

20                                                   ORDER

21

22         IT IS SO FOUND AND ORDERED.

23         Dated: August 14, 2019

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE;         2
30    [PROPOSED] ORDER
